              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00273-MR
            [CRIMINAL CASE NO. 1:09-cr-00063-MR-WCM-1]


KENNETH LEE GARDNER,        )
                            )
         Petitioner,        )
                            )
vs.                         )                          ORDER
                            )
UNITED STATES OF AMERICA, )
                            )
         Respondent.        )
___________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [CR Doc. 11].

I.    BACKGROUND

      Petitioner Kenneth Lee Gardner (“Petitioner”) pleaded guilty to one

count of conspiracy to possess with the intent to distribute less than 500

grams of a mixture or substance containing cocaine, all in violation of 21

U.S.C. §§ 841(a)(1) and 846. [CR Doc. 9: Amended Bill of Information; Id.



1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:19-cv-00273-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:09-cr-00063-MR-
WCM-1.
at Doc. 13: Acceptance and Entry of Guilty Plea]. The Court sentenced

Petitioner on May 20, 2010. The probation office prepared a Presentence

Investigation Report (“PSR”) in advance of sentencing.         [CR Doc. 19:

Presentence Report]. Petitioner’s Total Offense Level was 29. [Id. at ¶ 26].

Petitioner’s criminal history category was VI. [Id. at ¶ 45]. The resulting

guidelines imprisonment range was 151 to 188 months, and the statutory

range was a term of imprisonment of not more than 20 years. [Id. at ¶¶ 73,

74]. The Court sentenced Petitioner to a term of 120 months’ imprisonment

and a term of 3 years of supervised release. [CR Doc. 56 at 2-3: Judgment].

Judgment was entered on Petitioner’s conviction on June 18, 2010. [CR

Doc. 56: Judgment]. Petitioner appealed his conviction and sentence to the

Fourth Circuit Court of Appeals, which affirmed this Court’s judgment. [CR

Doc. 72].

      On May 20, 2016, Petitioner filed a Section 2255 Motion to Vacate, Set

Aside, or Correct Sentence, which was denied and dismissed on the merits.

[CR Docs. 83, 85].      The Fourth Circuit Court of Appeals dismissed

Petitioner’s subsequent appeal and denied a certificate of appealability. [CR

Docs. 86, 88]. On or about January 16, 2018, Petitioner completed his

custodial term of incarceration, and his three-year term of supervised release

began. [See CR Doc. 90 at 1: Petition for Warrant for Offender Under


                                      2
Supervision].   On October 11, 2018, the U.S. Probation Office filed a

supervised release violation alleging that Petitioner committed several new

law violations in relation to a motor vehicle accident that was caused by

Petitioner. These violations included driving while impaired and failure to

stop at a red light, both Grade C violations; and misdemeanor possession of

a Schedule II controlled substance and leaving the scene of an accident,

both Grade B violations. [CR Doc. 90 at 2]. A United States Magistrate

Judge thereafter issued a warrant for Petitioner’s arrest. [Id. at 6].

      Petitioner was arrested on December 20, 2018. Petitioner’s initial

appearance on the revocation of supervised release was held on December

21, 2018. On March 31, 2019, the Court held a hearing on the revocation of

Petitioner’s supervised release. Present at the hearing were Petitioner, his

attorney, and counsel for the Government.          At the hearing, Petitioner

admitted to the new law violations. [Doc. 107 at 3: Revocation Hearing Tr.].

The Court determined, and counsel for both parties agreed, that based on

Petitioner’s criminal history category of VI and the statutory maximum for a

term of incarceration after a class C felony, the guideline range was limited

to between 21 and 24 months. [Id. at 3-4]. After hearing arguments of

counsel and Petitioner’s statement to the Court, the Court revoked

Petitioner’s supervised release and sentenced Petitioner to a term of 14


                                       3
months’ imprisonment, below the guideline range. [Id. at 4-13]. The Court

also noted, after being advised by his courtroom clerk, that an outstanding

balance of $14,504 for attorney fees remained from the prior Judgment and

that the Court would include that balance in the judgment on Petitioner’s

revocation proceeding. [Id. at 16-17].

      Petitioner filed the instant § 2255 Motion to Vacate on September 20,

2019 challenging his revocation proceedings and the judgment thereon.2

[CV Doc. 1].

II.   STANDARD OF REVIEW

      A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any



2
  Petitioner’s pending Section 2255 motion is not considered a “second or successive
petition” within the meaning of 28 U.S.C. § 2244(b) because Petitioner is challenging a
new, intervening judgment, not his original judgment of conviction. See In re Gray, 850
F.3d 139, 142-3 (4th Cir. 2017) (“[W]hen a habeas petition is the first to challenge a new
judgment, it is not second or successive within the meaning of § 2244(b).”).
                                            4
attached exhibits and the record of prior proceedings . . .” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After conducting its initial review and examining the record in

this matter, the Court finds that the arguments presented by Petitioner can

be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th

Cir. 1970).

III.   DISCUSSION

       Petitioner raises four claims in his motion to vacate. Specifically,

Petitioner argues that: (1) the Court violated Petitioner’s Sixth Amendment

right by “us[ing] an element to increase the penalty of the original crime of

conviction with-out [sic] the juries findings of the fact beyond a reasonable

doubt,” (2) his counsel was ineffective for leaving the courtroom “while

restriction and fines for attorneys fees were retroactively applied to the

original sentence of 2010,” (3) the Court erred in allowing the proceedings to

continue without the presence of counsel during the “assessment” of the

fees, and (4) the Court abused its discretion in allowing the clerk to discover

the fine that remained outstanding from the original Judgment. [CV Doc. 1

at 4-8]. Petitioner, however, does not specify what relief he is seeking from

the Court. [CV Doc. 1 at 12].


                                       5
      In evaluating the Petitioner’s motion, the Court will group the claims

into the following two categories: (1) Petitioner’s claim regarding the Court’s

alleged decision to increase the penalty for his original crime of conviction

and (2) Petitioner’s claims regarding the attorney fees.

      A.    Penalty Increase Without Jury Finding

      Petitioner argues with respect to this issue as follows:

            After reviewing 3583(k) the court violated the
            defendant’s 6th amendment right. Upon revoke [sic]
            of supervised release, the court used an element to
            increase the penalty of the original crime of
            conviction with-out the juries findings of the fact
            beyond a reasonable doubt.

[CV Doc. 1 at 4]. It appears that Petitioner is arguing that, when the Court

revoked Petitioner’s supervised release and imposed a 14-month term of

imprisonment as a result of Petitioner’s new law violations, the Court

improperly increased the penalty of the original crime of conviction based on

the Court’s own factual findings rather than on jury findings.

      Generally, the Due Process Clause and the Sixth Amendment require

that, “[o]ther than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt or admitted by

the defendant.” Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).



                                       6
      Section 3583(k), which is cited by Petitioner, pertains to the imposition

of supervised release for certain convicted sex offenders. It calls for a

mandatory minimum term of incarceration of five years on revocation, if that

revocation is based on a new sex offense, without regard to the length of the

prison term authorized for a defendant’s initial crime of conviction. 18 U.S.C.

§ 3583(k). The Supreme Court recently addressed whether Section 3583(k)

is constitutional. United States v. Haymond, 139 S. Ct. 2369 (2019). The

Supreme Court found that Section 3583(k) violates the Due Process Clause

and the Sixth Amendment, because it increases the mandatory minimum

based on a finding of guilty by the court without a jury finding, in violation of

Alleyne v. United States, 570 U.S. 99, 103, 133 S. Ct. 2151. 2155 (2013).

Haymond, 139 S. Ct. at 2378.

      Section 3583(k), however, has no application here. It pertains to sex

offenders who violate the terms of supervised release by committing a new

sex offense. Petitioner was convicted of a drug charge and admitted he

violated his supervised release by committing a new controlled substance

violation. Moreover, Petitioner did not face a new mandatory minimum

sentence on revocation, which was the entire basis of the holding in

Haymond.     Petitioner argues for a vast extension of Haymond.           At the

revocation hearing, Petitioner admitted to the new law violations at issue.


                                        7
There was no dispute regarding whether he did, in fact, violate the terms of

his supervised release and the Court found no facts. Just as a defendant

who pleads guilty waives his right to a jury, if Petitioner here had any jury

right, he waived it by admitting his violations. There was no constitutional

violation. The Court, will, therefore deny Petitioner’s Section 2255 motion on

this ground.

B.    Attorney Fees

      Petitioner also takes issue with the Court’s “carry over” of the attorney

fees from the original Judgment [CR Doc. 56] to the Judgment on Petitioner’s

supervised release revocation [CR Doc. 106].

      Petitioner appears to allege that he received ineffective assistance of

counsel because his attorney left the courtroom when the Court mentioned

these fees. Petitioner’s allegation on this ground is conclusory and wholly

unsupported by the record. Petitioner’s attorney was present during the

entire revocation hearing and, in fact, helped Petitioner obtain clarification

from the Court regarding what the fees related to. [CR Doc. 107 at 17].

Petitioner’s speculative assertions, therefore, are insufficient to meet his

burden to establish deficient performance by his attorney. See United States

v. Dyess, 730 F.3d 354, 359-60 (4th Cir. 2013) (holding it was proper to

dismiss § 2255 claims based on vague and conclusory allegations), cert.


                                      8
denied, 135 S. Ct. 47 (2014). Furthermore, Petitioner’s claim that the Court

erred by allowing the hearing to proceed without Petitioner’s attorney present

is also conclusory and unsupported by the record. The Court will, therefore,

deny Petitioner’s Section 2255 motion based on these grounds.

      With regard to Petitioner’s claim that the Court somehow abused its

discretion in allowing the clerk to discover that there was an outstanding

balance on the attorney fees owed by Petitioner on the original judgment,

this claim is completely without merit and warrants no further discussion.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner’s Motion to Vacate is denied and

dismissed.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529


                                       9
U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                        ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 and Section 2255 Cases, this Court declines to

issue a certificate of appealability.

      IT IS SO ORDERED.


                                Signed: November 18, 2019




                                          10
